Citation Nr: 1529094	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  12-11 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to May 1978.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Veteran's September 2009 substantive appeal, he requested to appear at a Travel Board hearing.   In June 2014, after being informed that the 2014 travel board schedule was full, the Veteran readily accepted a videoconference hearing.  The Veteran was scheduled for a videoconference hearing on July 8, 2014.  Although the Veteran was notified of the hearing, he did not appear.  

In a May 2015 hearing memorandum, the Veteran's representative informed the Board that the Veteran missed the July 2014 hearing because, at the time of the scheduled hearing, the Veteran was hospitalized due to severe illness.  The Veteran's representative requested that the Board schedule a new video conference hearing.  The Board finds that good cause has been shown to reschedule the Veteran's hearing with respect to the issue on appeal.  

Because such hearings before the Board are scheduled by the RO, a remand of this matter is required in this case.  See 38 C.F.R. § 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for his requested videoconference hearing at the RO before a Veterans Law Judge from the Board.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2014).  After the hearing, or if the Veteran fails to report for the scheduled hearing or withdraws his hearing request, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




